Case: 16-41489      Document: 00514143705         Page: 1    Date Filed: 09/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 16-41489                       September 6, 2017
                                                                            Lyle W. Cayce
RICHARD A. DUNSMORE,                                                             Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:16-CV-301


Before JOLLY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       In November 2015, the State of Texas filed a petition in state court under
Chapter 841 of the Texas Health & Safety Code seeking to civilly commit
Richard A. Dunsmore for treatment and supervision as a sexually violent
predator.     Dunsmore, currently resident # 06526120 at the Texas Civil
Commitment Center, moves for (1) a stay of the district court’s order
remanding that case to state court after he attempted to remove it to federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41489     Document: 00514143705        Page: 2   Date Filed: 09/06/2017


                                  No. 16-41489

court; (2) a certificate of appealability (COA) to appeal the district court’s
dismissal without prejudice of any 28 U.S.C. § 2254 habeas claims Dunsmore
sought to bring; (3) leave to file a supplement to his motion for a COA; (4) leave
to proceed in forma pauperis (IFP); (5) appointment of counsel; and (6) proper
classification and styling of the case on appeal.
      Dunsmore argues that his case was incorrectly construed by the district
court as a habeas corpus proceeding; federal subject matter jurisdiction existed
over the removal of his civil commitment case because the case implicated his
federal constitutional rights; the district court violated his due process rights
in remanding the case; the State acted fraudulently in the district court and in
his state proceedings; and there were improprieties in his state proceedings,
including the denial of his right to counsel.
      Because the district court remanded the case to state court based on lack
of federal subject matter jurisdiction, appellate review of the district court’s
remand order is barred by 28 U.S.C. § 1447(d). See Victor v. Grand Casino-
Coushatta, 359 F.3d 782, 784 (5th Cir. 2004). Additionally, Dunsmore does not
brief any argument contesting the district court’s ruling that he failed to
exhaust his state remedies as to any habeas claims he was presenting. He thus
has not satisfied the standards for a COA with respect to the district court’s
dismissal under § 2254(b)(1). See Slack v. McDaniel, 529 U.S. 473, 484 (2000);
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (recognizing that even pro
se litigants must brief arguments in order to preserve them).
      Dunsmore’s appeal is DISMISSED for lack of jurisdiction to the extent
he challenges the district court’s remand order. Dunsmore’s motions for a stay
of the district court’s remand order; a COA; leave to file a supplement to his
motion for a COA; leave to proceed IFP; appointment of counsel; and proper




                                        2
   Case: 16-41489   Document: 00514143705   Page: 3   Date Filed: 09/06/2017


                             No. 16-41489

classification and styling of the case on appeal are DENIED.      All other
outstanding motions and requests by Dunsmore are DENIED.




                                   3